Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), dated as of November 27, 2007 (the
“Effective Date”), is made by and between ImmunoGen, Inc., a Massachusetts
corporation (the “Company”), and John A. Tagliamonte (“Executive”).. This
Agreement is intended to confirm the understanding and set forth the agreement
between the Company and Executive with respect to Executive’s employment by the
Company. In consideration of the mutual promises and covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the Company and the
Executive hereby agree as follows:

 

1.                                     Employment.

 

(a)                                 Title and Duties. Subject to the terms and
conditions of this Agreement, the Company will employ Executive, and Executive
will be employed by the Company, as Vice President, Business Development,
reporting to the Chief Executive Officer. Executive will have the
responsibilities, duties and authority commensurate with said position.
Executive will also perform such other services of an executive nature for the
Company as may be reasonably assigned to Executive from time to time by the
Chief Executive Officer or the Board of Directors of the Company (the “Board”).

 

(b)                                Devotion to Duties. For so long as Executive
is employed hereunder, Executive will devote substantially all of Executive’s
business time and energies to the business and affairs of the Company; provided
that nothing contained in this Section 1(b) will be deemed to prevent or limit
Executive’s right to manage Executive’s personal investments on Executive’s own
personal time, including, without limitation, the right to make passive
investments in the securities of (i) any entity which Executive does not
control, directly or indirectly, and which does not compete with the Company, or
(ii) any publicly held entity (other than the Company or its related entities)
so long as Executive’s aggregate direct and indirect interest does not exceed
three percent (3%) of the issued and outstanding securities of any class of
securities of such publicly held entity. Except as set forth on Exhibit A
hereto, Executive represents that Executive is not currently a director (or
similar position) of any other entity and is not employed by or providing
consulting services to any other person or entity, and Executive agrees to
refrain from undertaking any such position or engagement without the prior
approval of the Board. Executive may continue to serve as a director and/or
volunteer for the entities listed on Exhibit A provided that such service does
not create any conflicts, ethical or otherwise, with Executive’s
responsibilities to the Company and further provided that Executive’s time
commitments do not unreasonably interfere with her fulfillment of her
responsibilities hereunder, as determined by the Board or its designated
committee thereof.

 

--------------------------------------------------------------------------------


 

2.                                      Term of Agreement: Termination of
Employment.

 

(a)                                  Term of Agreement. The term of this
Agreement shall commence on the Effective Date and shall continue in effect for
two (2) years; provided, however, that commencing on the second anniversary of
the Effective Date and continuing each anniversary thereafter, the Term shall
automatically be extended for one (1) additional year unless, not later than
nine (9) months before the conclusion of the Term, the Company or the Executive
shall have given notice not to extend the Term. Such notice or such termination
of this Agreement shall not on its own have the effect of terminating
Executive’s employment, nor shall it constitute Cause (as defined below). The
duration of this Agreement is hereafter referred to as the “Term.”

 

(b)                                 Termination of Employment. The Executive is
employed on an at-will basis and, subject to the provisions of Section 4, either
the Executive or the Company may terminate the employment relationship at any
time for any reason. Notwithstanding anything else contained in this Agreement,
Executive’s employment during the Term will terminate upon the earliest to occur
of the following:

 

(i)                                     Death. Immediately upon Executive’s
death;

 

(ii)                                  Termination by the Company.

 

(A)                              If because of Disability (as defined below),
then upon written notice by the Company to Executive that Executive’s employment
is being terminated as a result of Executive’s Disability, which termination
shall be effective on the date of such notice;

 

(B)                                If for Cause, then upon written notice by the
Company to Executive that states that Executive’s employment is being terminated
for Cause (as defined below) and sets forth the specific alleged Cause for
termination and the factual basis supporting the alleged Cause, which
termination shall be effective on the date of such notice or such later date as
specified in writing by the Company; or

 

(C)                                If without Cause (i.e., for reasons other
than Sections 2(b)(ii)(A) or (B)), then upon written notice by the Company to
Executive that Executive’s employment is being terminated without Cause, which
termination shall be effective on the date of such notice or such later date as
specified in writing by the Company; or

 

(iii)                               Termination by Executive. Upon written
notice by Executive to the Company that Executive is terminating Executive’s
employment, which termination shall be effective at Executive’s election, not
less than thirty (30) days and not more than sixty (60) days after the date of
such notice; provided that the Executive may request at such time to leave with
a shorter notice period, and the Company shall not unreasonably withhold its
consent to such shorter period; and further provided that the Company may choose
to accept Executive’s resignation effective as of an earlier date.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Section 2(b), the Company may at any point
terminate Executive’s employment for Cause prior to the effective date of any
other termination contemplated hereunder if such Cause exists.

 

(c)                                 Definition of “Disability”. For purposes of
this Agreement, “Disability” shall mean that Executive (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under a
Company-sponsored group disability plan. Whether the Executive has a Disability
will be determined by a majority of the Board based on evidence provided by one
or more physicians selected by the Board and approved by Executive, which
approval shall not be unreasonably withheld.

 

(d)                                Definition of “Cause”. For purposes of this
Agreement, “Cause” shall mean that Executive has (i) intentionally committed an
act or omission that materially harms the Company; (ii) been grossly negligent
in the performance of Executive’s duties to the Company; (iii) willfully failed
or refused to follow the lawful and proper directives of the CEO or the Board;
(iv) been convicted of, or pleaded guilty or nolo contendre, to a felony;
(v) committed an act involving moral turpitude; (vi) committed an act relating
to the Company involving, in the good faith judgment of the Board, material
fraud or theft; (vii) breached any material provision of this Agreement or any
nondisclosure agreement (including the Proprietary Information, Inventions and
Competition Agreement attached here (as) Exhibit B), between Executive and the
Company, as all of the foregoing may be amended prospectively from time to time;
or (viii) breached a material provision of any code of conduct or ethics policy
in effect at the Company, as all of the foregoing may be amended prospectively
from time to time.

 

3.                                       Compensation.

 

(a)                                  Base Salary. While Executive is employed
hereunder, the Company will pay Executive a base salary at the gross annualized
rate of $247,000.00 (the “Base Salary”), paid in accordance with the Company’s
usual payroll practices. The Base Salary will be subject to review annually or
on such periodic basis (not to exceed annually) as the Company reviews the
compensation of the Company’s other senior executives and may be adjusted
upwards in the sole discretion of the Board or its designee. The Company will
deduct from each such installment any amounts required to be deducted or
withheld under applicable law or under any employee benefit plan in which
Executive participates.

 

(b)                                 Annual Bonus. Executive may be eligible to
earn an Annual Bonus relating to each fiscal year, based on the achievement of
individual and Company written goals established on an annual basis by the Board
within thirty (30) days of the beginning of the fiscal year. If the Executive
meets the applicable goals, is employed by the Company at the

 

3

--------------------------------------------------------------------------------


 

end of the year to which the Annual Bonus relates, and is not terminated for
Cause prior to the payment of the Annual Bonus, then the Executive shall be
entitled to an Annual Bonus for that year equal to 30% of his then-current Base
Salary (the “Target Annual Bonus”). Any awarded Annual Bonus shall be paid
within 21/2 months of the year to which it relates.

 

(c)                                 Fringe Benefits. In addition to any benefits
provided by this Agreement, Executive shall be entitled to participate generally
in all employee benefit, welfare and other plans, practices, policies and
programs and fringe benefits maintained by the Company from time to time on a
basis no less favorable than those provided to other similarly-situated
executives of the Company. Executive understands that, except when prohibited by
applicable law, the Company’s benefit plans and fringe benefits may be amended,
enlarged, diminished or terminated prospectively by the Company from time to
time, in its sole discretion, and that such shall not be deemed to be a breach
of this Agreement.

 

(d)                                Vacation. Executive will be entitled to
accrue up to twenty (20) vacation days per year that Executive remains employed
by the Company, administered in accordance with and subject to the terms of the
Company’s vacation policy, as it may be amended prospectively from time to time.

 

(e)                                 Reimbursement of Expenses. The Company will
promptly reimburse Executive for all ordinary and reasonable out-of-pocket
business expenses that are incurred by Executive in furtherance of the Company’s
business in accordance with the Company’s policies with respect thereto as in
effect from time to time.

 

4.                                       Compensation Upon Termination.

 

(a)                                 Definition of Accrued Obligations. For
purposes of this Agreement, “Accrued Obligations” means (i) the portion of
Executive’s Base Salary that has accrued prior to any termination of Executive’s
employment with the Company and has not yet been paid; (ii) to the extent
required by law and the Company’s policy, an amount equal to the value of
Executive’s accrued but unused vacation days; (iii) the amount of any expenses
properly incurred by Executive on behalf of the Company prior to any such
termination and not yet reimbursed; and (iv) the Annual Bonus related to the
most recently completed fiscal year, if not already paid and if the termination
is not for Cause (the amount of which shall be determined in accordance with
Section 3(b) above). Executive’s entitlement to any other compensation or
benefit under any plan or policy of the Company, including but not limited to
applicable option plans, shall be governed by and determined in accordance with
the terms of such plans or policies, except as otherwise specified in this
Agreement.

 

(b)                                Termination for Cause, By the Executive, or
as a Result of Executive’s Disability or Death.

 

(i)                                    If Executive’s employment is terminated
during the Term either by the Company for Cause or by Executive, or if
Executive’s employment terminates as a result of the Executive’s death, the
Company will pay the Accrued Obligations to Executive promptly following the
effective date of such termination.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  In case of termination during the Term by
the Company as a result of the Executive’s Disability, the Company will pay
Executive the Accrued Obligations plus an amount equal to four (4) months of
Executive’s then-current Base Salary.

 

(c)                                 Termination by the Company without Cause. If
Executive’s employment hereunder is terminated by the Company without Cause
during the Term, then:

 

(i)                                     The Company will pay the Accrued
Obligations to Executive promptly following the effective date of such
termination;

 

(ii)                                  The Company will pay Executive a total
amount equal to twelve (12) months of Executive’s then current Base Salary, less
applicable taxes and deductions; to be made in approximately equal biweekly
installments in accordance with the Company’s usual payroll practices over a
period of twelve (12) months beginning after the effective date of the
separation agreement described in Section 4(d);

 

(iii)                               The Company will continue to provide medical
insurance coverage for Executive and Executive’s family, subject to the
requirements of COBRA and subject to Executive’s payment of a premium co-pay
related to the coverage that is no less favorable than the premium co-pay
charged to active employees of the Company electing the same coverage for
eighteen (18) months from the Separation Date; provided, that the Company shall
have no obligation to provide such coverage if Executive fails to elect COBRA
benefits in a timely fashion or if Executive becomes eligible for medical
coverage with another employer; and

 

(iv)                              That portion of unvested options then held by
Executive, if any, that would have vested during the twelve (12) month period
following the effective date of employment termination but for such termination
shall vest and be immediately exercisable as of the date of the employment
termination. That portion of the shares of restricted stock then held by
Executive, if any, that are subject to a lapsing forfeiture right that would
have terminated during the twelve (12) month period following the effective date
of employment termination but for such termination will terminate as of the date
of the employment termination. All options and shares of restricted stock shall
otherwise be subject to the terms and conditions of their respective agreements
and with the applicable plan.

 

(d)                                Release of Claims. The Company shall not be
obligated to pay Executive any of the compensation or provide Executive any of
the benefits set forth in Section 4(b) or 4(c) (other than the Accrued
Obligations) unless and until Executive has executed a timely separation
agreement in a form acceptable to the Company, which shall include a release of
claims between the Company and the Executive, and may include provisions
regarding mutual non-disparagement and confidentiality.

 

(e)                                 No Other Payments or Benefits Owing. The
payments and benefits set forth in this Section 4 shall be the sole amounts
owing to Executive as separation pay upon termination of Executive’s employment.
Executive shall not be eligible for any other

 

5

--------------------------------------------------------------------------------


 

payments, including but not limited to additional Base Salary payments, bonuses,
commissions, or other forms of compensation or benefits, except as may otherwise
be set forth in this Agreement or other Company plan documents with respect to
plans in which Executive is a participant.

 

(f)                                    Notwithstanding any other provision with
respect to the timing of payments under Section 4, if, at the time of
Executive’s termination, Executive is deemed to be a “specified employee”
(within the meaning of Code Section 409A, and any successor statute, regulation
and guidance thereto) of the Company, then limited only to the extent necessary
to comply with the requirements of Code Section 409A, any payments to which
Executive may become entitled under Section 4 which are subject to Code
Section 409A (and not otherwise exempt from its application) will be withheld
until the first (1st) business day of the seventh (7th) month following the
termination of Executive’s employment, at which time Executive shall be paid an
aggregate amount equal to the accumulated, but unpaid, payments otherwise due to
Executive under the terms of Section 4.

 

5.                                      Competition. Executive agrees to sign
and return to the Company the Proprietary Information, Inventions, and
Competition Agreement (the “Proprietary Information Agreement”) attached hereto
as Exhibit B concurrently with the execution of this Agreement. The parties
agree that the obligations set forth in the Proprietary Information Agreement
shall survive termination of this Agreement and termination of the Executive’s
employment, regardless of the reason for such termination.

 

6.                                      Property and Records. Upon termination
of Executive’s employment hereunder for any reason or for no reason, Executive
will deliver to the Company any property of the Company which may be in
Executive’s possession, including blackberry-type devices, laptops, cell phones,
products, materials, memoranda, notes, records, reports or other documents or
photocopies of the same.

 

7.                                      General.

 

(a)                                  Notices. Except as otherwise specifically
provided herein, any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notices to Executive shall be sent to the last known
address in the Company’s records or such other address as Executive may specify
in writing. Notices to the Company shall be sent to the Company’s CEO and Lead
Director, or to such other Company representative as the Company may specify in
writing.

 

(b)                                 Entire Agreement/Modification. This
Agreement, together with the Proprietary Information Agreement attached hereto,
and the other agreements specifically referred to herein, embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
oral or written agreements and understandings relating to the

 

6

--------------------------------------------------------------------------------


 

subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement (or in a
subsequent written modification or amendment executed by the parties hereto)
will affect, or be used to interpret, change or restrict, the express terms and
provisions of this Agreement.

 

(c)                                  Waivers and Consents. The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions. No such waiver or consent will be
deemed to be or will constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar. Each such waiver
or consent will be effective only in the specific instance and for the purpose
for which it was given, and will not constitute a continuing waiver or consent.

 

(d)                                 Assignment and Binding Effect. The Company
may assign its rights and obligations hereunder to any person or entity that
succeeds to all or substantially all of the Company’s business or that aspect of
the Company’s business in which Executive is principally involved. Executive may
not assign Executive’s rights and obligations under this Agreement without the
prior written consent of the Company. This Agreement shall be binding upon
Executive, Executive’s heirs, executors and administrators and the Company, and
its successors and assigns, and shall inure to the benefit of Executive,
Executive’s heirs, executors and administrators and the Company, and its
successors and assigns.

 

(e)                                  Insurance. Executive shall be entitled to
the same rights, if any, to indemnification and coverage under the Company’s
Directors and Officers Liability Insurance policies as they may exist from time
to time to the same extent as other similarly-situated executive employees of
the Company.

 

(f)                                    Governing Law. This Agreement and the
rights and obligations of the parties hereunder will be construed in accordance
with and governed by the law of the Commonwealth of Massachusetts, without
giving effect to conflict of law principles.

 

(g)                                 Severability. The parties intend this
Agreement to be enforced as written. However, should any provisions of this
Agreement be held by a court of law to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement shall not be affected or impaired thereby.

 

(h)                                 Headings and Captions. The headings and
captions of the various subdivisions of this Agreement are for convenience of
reference only and will in no way modify or affect the meaning or construction
of any of the terms or provisions hereof.

 

8.                                       Taxation.

 

(a)                                  The parties intend this Agreement to be in
compliance with Code Section 409A. The Executive acknowledges and agrees that
the Company does not guarantee the tax treatment or tax consequences associated
with any payment or benefit arising under this Agreement, including but not
limited to consequences related to Code Section 409A. The Company and Executive
agree that both will negotiate in good faith and jointly execute an amendment to
modify this Agreement to the extent necessary to comply with the requirements of
Code Section 409 A.

 

7

--------------------------------------------------------------------------------


 

(b)     If any payment or benefit Executive would receive under this Agreement,
when combined with any other payment or benefit Executive receives pursuant to a
change in control (“Payment”) would (i) constitute a “parachute payment” within
the meaning of Code Section 280G, and (ii) but for this sentence, be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be either (x) the full amount of such Payment or (y) such less
amount as would result in no portion of the Payment being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state, and local employments taxes, income taxes, and the Excise Tax
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment, notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.  The Executive shall be allowed to specify which
payment(s) or benefit(s) shall be reduced if necessary to implement this section
and avoid the excise tax application.  The Company shall provide the Executive
with sufficient information to make such determination and to file and pay any
required taxes.

 

9. Counterparts.  This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.  For all purposes a signature by fax shall be treated as an
original.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

 

EXECUTIVE

IMMUNOGEN, INC.

 

 

 

 

/s/ John A. Tagliamonte

 

/s/ Mitchel Sayare

 

(Signature)

 

Mitchel Sayare

Print Name: John A. Tagliamonte

Chairman and Chief Executive Officer

 

8

--------------------------------------------------------------------------------